DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: In lines 1-2, the claim recites “the rotating member”. This limitation lacks antecedent basis within the claim. It appears this claim should depend from claim 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the rejection set forth above under 35 USC 112, claims 1-4, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (CN 103946993, English translation relied upon for reference; WO 2013/077111 Figures) in view of Brondel (FR 464914, English translation relied upon for reference).
Claim 1: Nakagawa provides an apparatus for attaching an interconnector of a solar cell panel (Fig. 1a,b), the apparatus comprising: an interconnector supply unit for unwinding the interconnector (20a,20b,20c) wound around a winding roll (11a,11b,11c),  and moving the interconnecting in a processing direction (main direction of wires 20a,20b,20c); and an attachment unit for attaching the interconnector to a solar cell (abstract), wherein the interconnector supply unit includes: the winding roll (11a,11b,11c)  around which the interconnector (20a,20b,20c) is wound; unwinding the interconnector from the winding roll (Fig. 1b), but fails to disclose it is an unwinding control member allows the interconnector to be unwound so as to pass through one end of the winding roll in a longitudinal direction.
However, Brondel teaches an unwinding control member (3, 5) drawing a wire (7) from a spool (1), wherein the spool is fixed and the wire is drawn in a direction parallel to the spool axis (Page 3). This generally applies to any kind of wire in any industry (Page 2) and offers the advantage of preventing the wire to break when the wire starts to unwind (page 2) and the spool to further rotate when the unwinding operation stops (Page 2).
Therefore, it would have been obvious to substitute the spool arrangement as taught by Brondel for the spool arrangement provided by Nakagawa because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Further, it would have been obvious to substitute the spool arrangement as taught by Brondel for the spool arrangement provided by Nakagawa in order to better prevent the wire from breaking when the wire starts to unwind.
Claim 2: Brondel teaches the winding roll includes a main body portion, on which the interconnector is located, and an end portion located on each of opposite ends of the main body portion in the longitudinal direction so that the interconnector is not separated outward (Fig. 2).
Claim 3: Brondel teaches the unwinding control member (3,5) includes a rotating member (3), which is fixed adjacent to the winding roll (Fig. 1), has an interconnector passage hole (5), through which the interconnector passes, and rotates in a direction opposite a direction in which the interconnector is wound (Fig. 1; page 3).
Claim 4: Brondel provides the rotating member includes a rotatable fixing portion (3) and an extension protruding outward from the rotatable fixing portion (Fig. 1), the extension having therein the interconnector passage hole (5, Fig. 1), and wherein the interconnector passage hole is located outside an outer edge of the winding roll (Fig. 1).
Claim 6: Brondel provides the winding roll includes a main body portion, around which the interconnector is wound, a first end portion located on one side of the main body portion so that the interconnector is unwound from the first end portion, and a second end portion located on a remaining side of the main body portion, which is at an opposite side of the first end portion, and wherein the second end portion has a rounded side surface (Fig. 2), or the main body portion has a side surface that is adjacent to the second end portion and is tilted to form an obtuse angle relative to the main body portion.
Claim 7: Brondel provides the unwinding control member (3,5) includes a guide member (3) spaced apart from the winding roll by a predetermined distance (Fig. 1), the guide member having an interconnector passage hole (5), through which the interconnector passes, or a path through which the interconnector moves (Fig. 1).
Claim 11:  Nakagawa provides the winding roll (11a,11b,11c) includes a plurality of winding rolls to form a plurality of rows (Fig. 1), and wherein the winding rolls, located in at least two of the rows, have at least one of different tilt angles and directions relative to an installation plane (Fig. 1, 13; the guide roller 13 changes the angle relative to an installation plane).
Claim 12: Brondel teaches the interconnector supply unit, the winding roll is fixed without rotation and is unwound in a direction opposite a direction in which the interconnector is wound (Fig. 2).
Allowable Subject Matter
Claims 5, and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	3/9/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726